Citation Nr: 0522976	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  00-23 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from July 1946 to January 
1948.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2003, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, for additional development.  
Following the RO's completion of the requested actions, the 
case was returned to the Board for further review.  

Pursuant to the veteran's request, this case has been 
advanced on the Board's docket.  Expedited consideration of 
this appeal has followed.


FINDINGS OF FACT

1.  Service medical records denote no complaints or findings 
involving degenerative arthritis of the veteran's lumbar 
spine; such records do indicate his involvement in  a 1947 
automobile accident.  

2.  Evidence offered by the veteran and others indicates that 
he voiced inservice complaints regarding a back injury 
sustained in the 1947 accident and residuals thereof, and 
both he and his sisters have noted that he complained of back 
problems following his discharge from service and thereafter.  

3.  There is no showing of degenerative arthritis of the 
veteran's lumbar spine during the one-year period immediately 
following his discharge from service.  

4.  Notwithstanding medical data on file denoting the 
presence of current disability due to degenerative arthritis 
of the lumbar spine, competent evidence of a nexus between 
such disability and the veteran's period of service or any 
event thereof is lacking.  

5.  This appeal does not entail questions of such medical 
controversy or complexity as to warrant obtaining an 
independent medical opinion.  


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the lumbar spine was not 
incurred in or aggravated by military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326 (2004).  

2.  No independent medical opinion is warranted in this 
matter.  38 U.S.C.A. § 5109 (West 2002); 38 C.F.R. § 3.328 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board in June 
2003 for additional development.  Such action had been 
preceded by a September 2002 memorandum to the Board's now 
defunct evidence development unit, wherein certain actions 
were requested to be undertaken.  All of the actions sought 
by the Board by its prior development requests appear to have 
been completed in full as directed, and the only contention 
advanced by the veteran to the contrary concerns a VA medical 
examination, which he alleges was conducted in April 2004 
without the benefit of his claims folder.  See Stegall v. 
West, 11 Vet.App. 268, 270-71 (1998).  However, as that VA 
examination was not performed for the evaluation of the 
veteran's arthritis of the lumbar spine, but for an unrelated 
left shoulder disorder, the contention is without merit and 
is not otherwise a bar to a review of the claim's merits.  

It, too, is noted that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), became law in November 2000.  The VCAA significantly 
added to VA's duties when processing claims for benefits by 
redefining the obligations of VA with respect to its duty to 
assist a claimant, and including an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement these 
provisions VA promulgated regulations now codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  As part 
of this notice, VA has undertaken to notify the claimant to 
submit evidence in his possession, and indeed VA granted the 
appellant an extension of time within which to do so.  
38 C.F.R. § 3.159(b)(1).  Written notice of the foregoing was 
furnished by the RO to the veteran through its July 2001 and 
April 2004 letters to him.  To that extent, VA's duties 
established by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been satisfied.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
this case, VA has made use of its resources to assist the 
veteran in the development of his claim, including obtaining 
all pertinent record of medical treatment compiled by VA, and 
those sources identified by the veteran.  The veteran argues 
that the records submitted by the Social Security 
Administration (SSA) are incomplete.  However, SSA data 
reflecting the date on which the SSA determined the veteran 
to be disabled due to back disorders, as well as report of 
the medical examination upon which that determination was 
based, are in fact on file and further actions to obtain any 
supplemental information are deemed to be unnecessary.  In 
addition, the veteran was afforded a VA medical examination 
in April 2003 in connection with the matter herein at issue.  
Thus, it is concluded that all assistance due the veteran has 
been rendered to him.  

The undersigned acknowledges the veteran's request that an 
independent medical opinion be obtained in this case.  
However, this matter is not of such medical complexity or 
controversy as to warrant further use of VA's limited 
resources in obtaining such an opinion.  38 U.S.C.A. § 5109; 
38 C.F.R. § 3.328 (2004).  An opinion as to nexus was in fact 
secured from a VA physician in April 2003.  That opinion was 
not supportive of entitlement to the benefit sought on 
appeal, and in view of the fact that the veteran has 
presented no evidence from a medical professional indicating 
the existence of a nexus between his claimed back disorder 
and his period of service, further development, to include 
obtaining an independent medical opinion, is not warranted.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that the Court did not intend to 
invalidate adjudications made prior to the provision of VCAA 
notice.  Id. at 120.  Instead, the veteran was found to have 
the right to be provided the requisite VCAA content-complying 
notice and proper subsequent VA process at some time during 
the appellate process.  Id. at 122-4.  Here, the VCAA was 
enacted subsequent to the initial RO adjudication, but full 
written notice of the VCAA was provided in through the RO's 
letters of July 2001 and April 2004, followed by 
readjudication of the claim and notice to the veteran, as 
required by Pelegrini.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran-claimant under 
Bernard v. Brown, 4 Vet.App. 384 (1993).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim 

In testimony at a hearing before the Board in June 2002 and 
other statements on file, the veteran argues that he 
sustained an inservice injury to his low back in a 1947 
inservice motor vehicle accident.  From that same accident, 
he also sustained a left shoulder injury, for which he has 
since been awarded VA compensation.  He argues that he has 
suffered from back pain from the time of the inservice injury 
to the present and that multiple surgeries have been 
performed postservice to address his back-related pathology.  

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the inservice 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet.App. 247, 253 (1999).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where a veteran served 90 days of more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Records provided by the service department reflect that the 
veteran did not have any foreign and/or sea service.  The 
record does not indicate that the veteran engaged in combat 
with the enemy while on active duty, nor does he so contend.  
To that extent, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application in this case.  

Service medical records of the veteran are entirely negative 
for any complaints or findings involving degenerative 
arthritis of his lumbar spine.  Those records indicate that 
he sustained multiple contusions in a motor vehicle accident 
in September 1947, but complaints and findings relating to 
injuries sustained in that mishap were limited to the left 
shoulder.  

Postservice, no evidence of arthritis of the lumbar spine is 
shown during the one-year immediately following the veteran's 
discharge from service in January 1948 or until the 1980s, 
many years after service.  Medical history is to the effect 
that the veteran underwent a lumbar laminectomy for disc 
disease in 1977 or 1978, and there is evidence that he 
underwent a microlumbar diskectomy at L3-4 in May 1983.  X-
rays and other diagnostic testing preceding such surgery 
identified, among other things, osteophyte formation and 
narrowing of certain disc interspaces.  In the opinion of the 
veteran's attending and consulting physicians at that time he 
had sustained an on-the-job injury in March 1983, and the 
lumbar disk protrusion identified in May 1983 was found to be 
predominately due to that March 1983 injury.  See, e.g., the 
May 1983 reports by Mario Campagna, M.D., and W.G. Matthews, 
M.D.  While there was some question that the disorder may 
have originated with an October 1980 injury, there was found 
to be not much in the way of treatment or symptoms at that 
time or subsequently.  In the opinion of one consulting 
physician, the previous disk excision occurring in the 1970s 
did not seem to account for any of the veteran's then present 
difficulties.  

Included in the record are several lay statements, including 
two from individuals who served with the veteran, and two 
from the veteran's sisters.  Each serviceman indicated in 
their September 2004 statements that they had been present 
when the veteran reported to his ranking officer following 
his discharge from the hospital for treatment of injuries 
sustained in a motor vehicle accident.  One such serviceman 
specifically referenced the claimed back injury and noted 
that the veteran had not previously complained of any back 
problems.  Each voiced an opinion that the injury suffered 
was related to the motor vehicle accident.  The other 
statements from the veteran's two sisters attest to their 
recollections that their parents were called by the American 
Red Cross for the purpose of advising them of the veteran's 
shoulder and back injuries from the 1947 accident and that 
the appellant complained of back pain immediately following 
his discharge from service.  None of the four lay affiants is 
represented or otherwise shown to be a medical professional.  

On the basis of the foregoing, it is concluded that there is 
insufficient evidence to rebut that evidence on file tending 
to indicate that the veteran sustained a back injury in 
service and had complaints of back problems thereafter.  That 
notwithstanding, and although there is evidence of current 
disability due to lumbar arthritis, there is absent from the 
record competent evidence linking any current low back 
disorder to his period of service or any event thereof, 
including the 1947 injury.  The lay affiants and the veteran 
have linked his current disability to service, but none of 
the affiants is in possession of the medical background or 
training so as to render competent the opinions offered as to 
questions of medical diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  No medical 
professional provides findings or opinions directly linking 
the inservice back problems of the veteran to his arthritis 
of the lower spine.  

Notation is made that D. Berkenbile, D.O., reported in August 
2000 that the veteran's left shoulder injury might have 
subsequently resulted in pathology of the lumbar spine area.  
While such opinion may support a claim for secondary service 
connection (one that was previously referred by the Board to 
the RO for development and initial adjudication), it does not 
provide a basis for a grant of service connection on a direct 
basis for spinal arthritis.  The only medical professional to 
have addressed the nexus question was a VA physician, whose 
examination of the veteran was requested by the Board in 
2002.  That VA physician noted in his April 2003 report that 
Dr. Berkenbile had not found any evidence of an inservice 
injury of the veteran's back, only that there was a shoulder 
injury that may have later caused back pain.  In the VA 
physician's opinion, there was no way to tell whether in fact 
the veteran's back was injured in service because there was 
no record of such an injury in-service and that there was no 
indication of back treatment for a period of 30 years after 
the asserted injury.  In all, the VA examiner concluded that 
that there was no relationship between the initial injury in 
service and the veteran's current disablement.  

In the absence of a nexus between the veteran's lumbar 
arthritis and his service, the preponderance of the evidence 
is against entitlement to service connection for the claimed 
disability.  Accordingly, the appeal must be denied.  

In reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection, such statute is not for application 
in this instance.


ORDER

Service connection for degenerative arthritis of the lumbar 
spine is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


